Citation Nr: 1210723	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-37 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death, to include the threshold matter of whether the appellant is his lawful surviving spouse.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002), to include the threshold matter of whether the appellant is his lawful surviving spouse.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to September 1971.  He died on June [redacted], 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the appellant's claims for DIC benefits.

In a December 2008 VA Form 9, the appellant requested a hearing before the Board at the RO.  The Board hearing was schedule for a date in December 2011.  However, the appellant failed to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant and W.A. were married in 1945.

2.  The appellant married the Veteran in September 1969, while still legally married to W.A..

3.  The appellant and W.A. filed a petition for divorce in January 1987; a divorce decree was issued in May 1987.  

4.  The appellant did not live continuously with the Veteran until his death and their separation was not caused by the Veteran.  

5.  The Veteran married S.L. in December 2005 and remained legally married until his death.    


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than the facts.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of entitlement to VA death benefits, and the facts are not in dispute.  As such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required pursuant to the VCAA.

The claim was denied in the February 2008 rating decision based on the merits of the cause of death and DIC claim.  However, a July 2011 administrative decision concluded that the appellant could not be recognized as the Veteran's surviving spouse and notified her of the law and evidence required to demonstrate status as a surviving spouse.  The issue was also adjudicated in a September 2011 supplemental statement of the case.  The appellant did not respond or dispute the facts as they stand.  

The RO found that the appellant is not entitled to recognition as the surviving spouse on the basis that her marriage to the Veteran was not valid and, as explained below, the Board finds that while her marriage may have become valid under Texas law, she nevertheless is not entitled to such recognition as the surviving spouse because she did not live continuously with the Veteran until his death.  While the basis for the denial may be different, there is no prejudice to the appellant as she was informed of the requirements for recognition as a surviving spouse, including the continuous cohabitation requirement.  She had an opportunity thereafter to submit additional evidence and argument and to have a hearing.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993)  


Analysis

DIC benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1310, 1318 (West 2002); 38 C.F.R. § 3.54 (2011).

A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  38 C.F.R. § 3.50(a) (2011).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).

A "surviving spouse" is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

An executed marriage license shows that the appellant and the Veteran were purportedly married in September 1969.

A January 1987 Divorce Petition shows that the appellant had been married to W.A. since "on or about 1945."  Their divorce was finalized in a May 1987 divorce decree was issued.  

In March 1990, the appellant filed an Original Petition of Divorce.  The appellant stated that the parties had been separated and had not lived together since approximately March 6, 1990.  There is no indication in the record as to whether a divorce decree was ever issued.

In December 2005, the Veteran entered into a marriage with S.L.

Under Texas law, the jurisdiction in which the appellant and the Veteran were married and lived thereafter, a marriage is void if entered into when either party has an existing marriage to another person that has not been dissolved by legal action or terminated by the death of the other spouse.  See Tex. Fam. Code Ann. § 2.22 (1970)(repealed and codified at, Tex. Fam. Code Ann. §6.202 (1997)). 

However, a marriage that is void under § 6.202 becomes valid when the prior marriage is dissolved if, after the date of the dissolution, the parties have lived together as husband and wife and represented themselves to others as being married.  Id.  The record suggests that the appellant and the Veteran remained married after the appellant's first marriage to W.A. was dissolved at least as late as March 1990.  Therefore, under Texas law, it is possible that the appellant's marriage to the Veteran became valid.  

Nevertheless, the undisputed evidence is that the Veteran and appellant separated in March 1990.  He eventually remarried in November 2005 and maintained a residence with R.L.  Statements submitted by a realtor and a family friend both assert that the Veteran and another person, S.L., lived together as a married couple up until his death.  S.L. is also listed as the Veteran's wife on his death certificate.  

The appellant has not contended that she lived with the Veteran continuously until his death or that their separation was due to the misconduct of, or procured by, the Veteran without fault on her part.  

Accordingly, since the law, rather than the evidence, is dispositive on this issue, entitlement to recognition as the Veteran's surviving spouse is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


